Filed 2/10/16 P. v. Corona CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C078338

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F05260)

         v.

JOSE JUAN CORONA,

                   Defendant and Appellant.



         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende).
Having reviewed the record as required by Wende, we affirm the judgment, but order a
correction of the abstract of judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
                        FACTUAL AND PROCEDURAL BACKGROUND
         At approximately 5:30 p.m. on July 30, 2014, two young girls, J.M. and B.B.,
were walking around Tahoe Park when they saw defendant forcefully “jerk” a dog up off
the ground by a leash causing the dog’s front paws to leave the ground. B.B. saw



                                                             1
defendant kick the dog two or three times as it dangled by the leash. When defendant put
the dog on the ground, the girls noticed the dog’s leg was “twisted” and the dog was
limping.
       The girls summoned B.B.’s mother M.B. to the area. She saw defendant holding
the leash attached to the dog, whose four paws were dangling off the ground as the dog
struggled and flailed about. As M.B. walked toward defendant, defendant put the dog
down. M.B. noticed the dog was balancing on three legs. When M.B. asked if there was
something wrong with the dog’s leg, defendant told her the dog had been hit by a car “a
few days ago.” Defendant continued to handle the dog in a “rough” manner. M.B.
walked away and called 911.
       At 7:00 a.m. the next morning, July 31, 2014, Kelly Smith observed defendant
sleeping in Tahoe Park next to some restrooms. Defendant’s dog, Soldier, a miniature
pinscher, was sleeping next to him. When the dog woke up, it walked around defendant
on all four legs with no apparent injuries. Defendant got up and used the restroom while
the dog waited outside. Defendant put his belongings on his bicycle and yelled at the
dog, “ ‘Come on bitch. Let’s go.’ ” Smith thought defendant sounded “[a]ggravated,
possibly intoxicated.” The dog cowered and backed up. Defendant grabbed the rope
attached to the dog, pulled the dog over to him, and put the dog on top of his belongings
on the handlebars. When defendant tried to ride off, however, the dog fell off.
Defendant grabbed the rope and “pulled it hard enough to where it jerked the entire dog’s
body up in the air and all the dog’s legs, period, went up under the front tire of the
bicycle.” As he did so, he yelled, “ ‘Come on you fucking bitch, let’s go. Come on you
fucking bitch. Let’s go. We got to get the fuck out of here.’ ” Defendant ran over the
dog, causing the dog to yelp and cry out, and then limp. He yelled, “ ‘Come on bitch
before I fucking kill you.’ ” Smith called 911 and tried to follow defendant.
       Angela Lewis also observed defendant that morning yelling obscenities at the dog,
then running over the dog’s leg with his bicycle, causing injury to the dog’s leg. When

                                              2
she confronted defendant, he became very angry. He grabbed the dog by the leash and
began “swinging the dog around” as it dangled in the air. Eventually, he grabbed the dog
by its throat, choking and shaking it and yelling, “ ‘I’m going to kill you, you son of a
bitch.’ ” The dog was yelping and kicking its legs. Defendant threw the dog on top of
the bags on his handlebars, but the dog fell off onto its side. Lewis began crying and
begging defendant not to hurt the dog. She offered him money in exchange for the dog
but defendant refused, cursing at her. When Smith called the police, defendant yelled at
the dog, “ ‘I don’t give a fuck about your foot being hurt because they’re calling the cops
on us.’ ” He got on his bicycle and, holding the leash in one hand, began pedaling away
nearly dragging the dog as it tried to keep up with him while hopping on three legs.
       Sacramento Police Officer Liesl Marin was dispatched to Tahoe Park at
approximately 8:00 a.m. that morning. After gathering information from Kelly Smith,
who was visibly upset, Officer Marin drove around looking for defendant. She was
waived down by and spoke with Angela Lewis, who was also visibly upset. Officer
Marin found defendant in a courtyard near a liquor store. After initially walking away
and attempting to hide behind a bush, defendant approached and directed Officer Marin
around the corner where the dog was. Officer Marin noticed the dog, which was
trembling, was standing on three legs with the fourth leg “sort of hanging limp.”
       Animal control officers took the dog to the veterinary medical center, where it was
examined by a veterinarian, who testified the dog was in significant pain and suffering
from bruising to the left eye and two broken bones in the dog’s right hind leg.
       Defendant was charged by amended information with maliciously and
intentionally maiming, mutilating, torturing, or wounding a living animal, a Miniature
Pinscher. (Pen. Code, § 597, subd. (a); undesignated references are to this code.) The
amended information alleged defendant served a prior prison term within the meaning of
section 667.5, subdivision (b).



                                             3
       Defendant was tried by a jury and convicted as charged. He waived his right to a
jury trial on the prior prison term allegation, which he thereafter admitted.
       The trial court denied probation and sentenced defendant to the upper term of
three years, plus an additional one year for the prison prior, for an aggregate term of four
years, to be served pursuant to section 1170, subdivision (h)(5)(B), as a split term with
two years served in county jail and the remaining two years suspended under mandatory
supervision. The court awarded defendant 325 days of presentence custody credit (163
actual days plus 162 days of conduct credit).
       The court imposed fees and fines, including a $500 restitution fine (§ 1202.4); a
$30 criminal conviction assessment (Gov. Code, § 70373); a $40 court security fee
(§ 1465.8); a $340.01 main jail booking fee (Gov. Code, § 29550.2); and a $62.09 main
jail classification fee (Gov. Code, § 29550.2). The court also ordered defendant to pay
victim restitution to the City of Sacramento in the amount of $2,806. Defendant
relinquished ownership of the dog, waiving his right to a hearing in that regard.
       Defendant filed a timely notice of appeal.
                                    WENDE REVIEW
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       We note two errors in the abstract of judgment. The trial court orally imposed a
main jail booking fee (Gov. Code, § 29550.2) in the sum of $340.01, but the abstract
recites the amount as $382.22. Similarly, while the court orally imposed a main jail
classification fee (Gov. Code, § 29550.2) in the sum of $62.09, the abstract recites the
amount as $61.75. Where there is a discrepancy between the oral pronouncement of
judgment and the abstract of judgment, the oral pronouncement controls. (People v.

                                              4
Farell (2002) 28 Cal. 4th 381, 384, fn. 2; People v. Mesa (1975) 14 Cal. 3d 466, 471.)
This is because the pronouncement of judgment is a judicial function, while the entry into
the minutes and the abstract of judgment is a clerical function; therefore, any
inconsistency is presumed to be the result of clerical error. (Ibid.) Under our inherent
authority to correct such clerical errors (People v. Rowland (1988) 206 Cal. App. 3d 119,
123; People v. Anthony (1986) 185 Cal. App. 3d 1114, 1125-1126), we shall order the
court records modified to conform to the trial court’s oral pronouncement of judgment,
and we shall do so.1
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.




1 Government Code section 29550.2, subdivision (a), provides that “[t]he fee which the
county is entitled to recover pursuant to this subdivision shall not exceed the actual
administrative costs . . . .” There is nothing in the record to tell us whether the fee the
court orally imposed exceeds the administrative costs, but will presume the trial court
imposed the fee that is authorized by statute in the absence of a demonstration of error by
defendant. (People v. Sullivan (2007) 151 Cal. App. 4th 524, 549; Evid. Code, § 664.)

                                             5
                                     DISPOSITION
       The judgment is affirmed. The trial court is ordered to prepare an amended
abstract of judgment to reflect a main jail booking fee in the amount of $340.01, and a
main jail classification fee in the amount of $62.09, and to forward a certified copy of the
amended abstract to the county sheriff.



                                                        MURRAY                , J.



We concur:



      NICHOLSON             , Acting P. J.



      RENNER                , J.




                                             6